DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 11/14/2022, with respect to the rejection(s) of claim(s) 1-4 under Kim et al. (US 2016/0372805 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohkuma (US 2020/0076026 A1).

Claim Objections
Claims 1, 3 are objected to because of the following informalities:  
Claim 1 recites the limitation “the unit battery pack” in line 4, in line 6-7, and in line 9.  It is unclear as to which among the plurality of unit battery packs said limitation refers to.
Claim 3 recites the limitation “the unit battery pack”.  It is unclear as to which among the plurality of unit battery packs said limitation refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohkuma (US 2020/0076026 A1).
Regarding claim 1, Ohkuma discloses a rechargeable battery pack (battery pack, see Title, Abstract, Fig. 1-8) comprising:
a plurality of unit battery packs stacked and coupled to each other in a height direction in multiple stages (Fig. 8), the unit battery packs having a cooling water line formed therein to circulate cooling water inside the unit battery pack (water jacket [0020], Fig. 1-8), the cooling water line comprising
a first cooling line extending in a height direction inside the unit battery pack (any cooling water passage extending in a height direction shown in Fig. 8); and
a second cooling line connected to the first cooling line and extending along an inner bottom surface of the unit battery pack (any cooling water passage extending along an inner bottom surface of a unit battery pack shown in Fig. 8); and
a connection part connecting the cooling water line in adjacent ones of the unit battery packs to each other such that the cooling water line is configured to circulate cooling water therebetween (covers 34,43,53 shown in Fig. 8 include a connection part for connecting water passages between adjacent unit battery packs).
Regarding claim 3, Ohkuma discloses all of the claim limitations as set forth above.  Ohkuma further discloses the first cooling line and the second cooling line are connected to each other by an inclined line inside the unit battery pack (Fig. 7 show cooling water passages including tapered or inclined portions).
Regarding claim 4, Ohkuma discloses all of the claim limitations as set forth above.  Ohkuma further discloses the connection part comprises: a first connection part connected to the first cooling line at a lower portion of a first one of the unit battery packs; and a second connection part inserted into and connected to the first connection part at an upper portion of a second one of the unit battery packs (covers 34,43,53 shown in Fig. 8 include connection parts for connecting water passages between adjacent unit battery packs).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Reasons for indicating allowable subject matter with respect to claims 5-13 were previously stated in the Non-Final Office Action mailed 8/18/2022 on P4-5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             12/7/2022